DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 03/25/2022 is acknowledged. 
Claims 8-20 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-7 are currently pending in the application and examined on the merits

Specification
The title of the invention contains the typographical error of “cultering.”
The following title is suggested: “Cell Culturing Materials”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spatz (US2011/0275539)
Regarding claims 1-3, 6 and 7, Spatz teaches a material for influencing cells comprising an elastomer which is covalently modified with fatty acids/carboxylic acids such as linoleic acid(abstract, para. 0031, 0037, 0087). As there is no definition provided in the specification, bulk modified is interpreted in light of the specification as the modification of the elastomer with fatty acid moieties, thereby modifying the bulk of the elastomer. As the claimed invention is a product by process and every step and component is taught, the resulting product would be a bulk-modified elastomer. The resulting substrate is functionalized via the binding of fibronectin and other ligands to it to then be utilized for cell culture (claim 1, 9). 
Regarding claim 2, as the elastomer and linoleic acid are combined, inherently the reaction would be carried out between the functional groups as recited. 
Regarding claim 4, Spatz discloses that PDMS (i.e. silicone) can be an elastomer utilized (para. 0031). 
Therefore, the invention is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spatz (US2011/0275539) in view of Falk (US2010/040570) as evidenced by Boskou (Olive oil. AOCS press, 2006. 41-72)
Regarding claims 1-3, 6 and 7, Spatz teaches a material for influencing cells comprising an elastomer which is covalently modified with fatty acids/carboxylic acids such as linoleic acid (abstract, para. 0031, 0037, 0087). As there is no definition provided in the specification, bulk modified is interpreted in light of the specification as the modification of the elastomer with fatty acid moieties, thereby modifying the bulk of the elastomer. As the claimed invention is a product by process and every step and component is taught, the resulting product would be a bulk-modified elastomer. The resulting substrate is functionalized via the binding of fibronectin and other ligands to it to then be utilized for cell culture (claim 1, 9). Regarding claim 2, as the elastomer and linoleic acid are combined, inherently the reaction would be carried out between the functional groups as recited. 
Regarding claim 4, Spatz discloses that PDMS (i.e. silicone) can be an elastomer utilized (para. 0031). 
However, regarding claim 5, Spatz does not disclose that the carboxylic acids when utilizing the silicone backbone in the elastomer are saponified.
Falk teaches that saponified olive oil is utilized to create fatty acid modification to  silicone (Abstract, para. 0038). Though linoleic acid itself is disclosed to modify the silicone (para. 0038) but not specified as being saponified, as evidenced by Boskou, fatty acids present in olive oil comprise palmitic, palmitoleic, stearic, oleic, linoleic, and linolenic (p. 41). 
It would have been obvious to one of ordinary skill in the art to utilize a saponified linoleic acid as taught by Falk in the method of making a bulk-modified silicone elastomer utilizing linoleic acid as taught by Spatz with a reasonable expectation of success. An artisan would be motivated to utilize a saponified linoleic acid for the linoleic acid of Spatz in the same silicone modification reaction as they are known equivalents for the same purpose of modifying silicone.
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632